Citation Nr: 0806061	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date than March 15, 2001 
for the grant of Dependency and Indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1977.  
He died in March 1990.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2007, the appellant and her daughter appeared at 
the RO in Montgomery, Alabama, and testified at a video 
conference personal hearing before the undersigned Veterans 
Law Judge in Washington, DC.  A transcript of the hearing has 
been added to the record.


FINDINGS OF FACT

1.  A March 2001 rating decision granted DIC and assigned an 
effective date for the grant of DIC of March 15, 2001, the 
date of receipt of claim to reopen DIC; notice of this 
decision was issued on April 12, 2001; in October 2001, the 
appellant entered a notice of disagreement with the effective 
date; the RO issued a statement of the case on July 23, 2002; 
and the appellant did not enter a substantive appeal within 
60 days of issuance of the statement of the case.  

2.  In May 2003, the appellant submitted a claim for earlier 
effective date for DIC that did not include contentions of 
clear and unmistakable legal or factual error in the March 
2001 rating decision.  


CONCLUSIONS OF LAW

1.  The March 2001 RO rating decision assignment of March 15, 
2001 as an effective date for the grant of DIC became a final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.302, 20.1103 (2007). 

2.  The criteria for an earlier effective than March 15, 2001 
for the grant of DIC have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 5110, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.400, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The appellant was provided notice regarding 
effective date requirements in letters dated in May 2004 and 
July 2004.  

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

Earlier Effective Date than March 15, 2001 for DIC

In this case, a March 2001 rating decision granted DIC and 
assigned an effective date for the grant of DIC of March 15, 
2001, the date of receipt of claim to reopen DIC and the date 
of receipt of medical opinion evidence relating the veteran's 
death to cancer.  

The controlling effective date statute and regulation provide 
that, unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  In cases involving new and material evidence, where 
the evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

In this case, the appellant's claim to reopen DIC was 
received by VA on March 15, 2001.  Entitlement to DIC also 
arose on March 15, 2001, the date a private medical nexus 
opinion that related the veteran's lung cancer to his cause 
of death.  In this appellant's case, the date entitlement to 
DIC arose, March 15, 2001, is the same as the date of receipt 
of claim to reopen; therefore, the proper effective date for 
the reopened claim is March 15, 2001.  38 C.F.R. § 
3.400(q)(1)(ii).  

The March 2001 rating decision that granted DIC also assigned 
an effective date for the grant of DIC of March 15, 2001, the 
date of receipt of claim to reopen DIC.  Notice of this 
decision was issued on April 12, 2001.  In October 2001, the 
appellant entered a notice of disagreement with the effective 
date.  The RO issued a statement of the case on July 23, 
2002.  Because the appellant did not enter a substantive 
appeal within 60 days of issuance of the statement of the 
case, the March 2001 rating decision assignment of March 15, 
2001 as the effective date for the grant of DIC became a 
final decision.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 20.302, 
20.1103.  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105.

In May 2003, the appellant submitted the currently appealed 
claim for an earlier effective date than March 15, 2001 for 
the grant of DIC.  She contends that an earlier effective 
date than March 15, 2001 for the grant of DIC should be 
granted because DIC was granted on the same medical data that 
was part of her file in 1991, and requests an effective date 
of April 1990.  In the claim currently on appeal, the 
appellant did not contend that the March 2001 rating decision 
assignment of March 15, 2001 as the effective date for the 
grant of DIC was clearly and unmistakably erroneous.  She has 
not alleged any factual or legal error in the March 2001 
rating decision that, but for the error, would have 
manifestly required the assignment of an earlier effective 
date than March 15, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has issued its decision Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), providing significant legal precedent with 
regard to the adjudication of claims for an earlier effective 
date for a VA benefit already granted, where there is of 
record a prior final RO decision or Board decision which 
considered and denied a claim for that identical benefit.  In 
Rudd, the claimant sought benefits that included earlier 
effective dates for the awards of service connection for 
various disabilities.  A previous rating decision that 
assigned an effective date for a grant of service connection 
became final, and a Board decision that denied an earlier 
effective date for the grant of service connection was final 
when issued.  

The Court further indicated that, under the established law, 
there were only two available means by which in pursuing his 
earlier effective date claims, the appellant could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of CUE, or claim to reopen them based upon new and 
material evidence.  Of those two, because the proper 
effective date for an award based on a claim to reopen cannot 
be earlier than the date that claim was received (under 38 
U.S.C. § 5110(a)), only a request for revision of the former 
decisions premised on CUE could result in the assignment of 
an earlier effective date.  In Rudd, the veteran had not 
argued at any point that his request for an earlier effective 
date should be construed as a motion to revise based on CUE.  
The Court concluded that the only remaining possibility was 
that the veteran's claims each were to be processed as a 
"freestanding claim" for earlier effective dates - but such a 
possibility would vitiate the rule of finality, as it applied 
to the previous final RO rating decisions.  Because the 
claimant had not raised a proper claim for the earlier 
effective date sought, the Court determined that there was no 
basis for consideration of the veteran's effective date 
claims on the merits, and that the claims must be dismissed. 

In this appellant's case, the March 2001 rating decision 
assignment of March 15, 2001 as the effective date for the 
grant of DIC became a final decision; the appellant has not 
raised a claim of CUE in the March 2001 rating decision; and 
the appellant's attempted "freestanding" earlier effective 
date claim in May 2003 is without legal basis, and must be 
denied.  As in Rudd, the appellant in this case has not 
argued at any point that her request for an earlier effective 
date should be construed as a motion to revise based on CUE; 
therefore, the appellant has not raised a proper claim for 
the earlier effective date than March 15, 2001 for DIC.  For 
these reasons, the Board finds that there is no legal basis 
for the appellant's claim for an earlier effective date than 
March 15, 2001 for DIC, and the claim for an earlier 
effective date must be denied.  As in this case, where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis, 6 Vet. App. at 430.  


ORDER

An earlier effective date than March 15, 2001 for the grant 
of DIC is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


